667 S.E.2d 467 (2008)
Randy L. THOMAS
v.
Aida CORREA.
No. 437P08.
Supreme Court of North Carolina.
September 19, 2008.
Randy L. Thomas, Pro Se.
Aida Correa, Pro Se.


*468 ORDER

Upon consideration of the petition filed on the 18th day of September 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of September 2008."